DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received November 20, 2020 has been entered. Support for the Amendment is provided in the originally filed claims. 
Response to Arguments
The Applicant’s arguments and remarks received November 20, 2020 traversing the July 23, 2020 Non-Final Rejection have been fully considered. The Applicant’s arguments are persuasive in part over the rejection for the reasons asserted below. However, a clarified interpretation of US2016/0020443 to White et al. is asserted below in the new grounds of rejection.
First, the Applicant contends that the Office relied improperly on two different embodiments of WHITE (Figure 23 and 40 for battery terminals) because the rejection allegedly lacked a specific reason to combine the embodiments relied upon. Remarks at 7. Contrary to the Applicant’s argument, the Non-Final Rejection did assert an obviousness rationale for the configuration of the slots and terminals of WHITE to be arranged as claimed. See Non-Final Rejection at 7. However, the Applicant’s argument is acknowledged and a clarified interpretation of WHITE is relied upon in the rejection below. 
Second, the Applicant contends that “[WHITE] does not have any specific description regarding the claimed first to fourth slots, the claimed first and second Openings 342 are a plurality of slots where each slot corresponds to a battery terminal, in direct contradiction with the Applicant’s argument (see Fig. 22A illustrating five individual slots labeled collectively as 342, Fig. 22A illustrates terminals 344 of the battery; see para. 708 “first terminal block 344 includes a plurality of terminals 343 and a plastic housing 145 for holding the terminals 343 in a relatively fixed position”). Opening 347 was not analogized to the claimed terminals lots as inferred by the Applicant’s argument. Additionally, other embodiments of WHITE, such as Figure 34, teach a plurality of individual slots comprising terminals within as asserted below in the new grounds of rejection (comprising plurality of slots 428 in housing 412; para. 749 “The plurality of slots 428 corresponds to a plurality of battery terminals 432. The plurality of battery terminals 432 forms a set of battery terminals 432. The plurality of slots 428 also correspond to a plurality of terminals 434 of the electrical device 20”; also see [0779] “The housing 512 also includes a plurality of slots 528 in a top portion 530 of the housing 512. The slots 528 may be positioned in other portions of the housing 512. The plurality of slots 528 forms a set of slots 528. The set of slots 528 includes a first subset of slots 528a and a second subset of slots 528b. The set of slots 528 corresponds to a plurality of battery terminals 532”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-39 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2016/0020443 to White et al.

	US2016/0020443 to White (“WHITE”) teaches a battery pack and power tool system comprising a battery pack that can supply low voltage to a low voltage power tool, or, high voltage to a high voltage power tool, the configuration of subsets of battery cells switchable from series to parallel connections in order to permit the supply of the selected voltage.
	Regarding Claim 23, WHITE discloses a battery pack connectable to a power tool (abstract) comprising: 
a plurality of power cell groups including a first power cell group and a second power cell group, each cell group having a plurality of power cells connected in series (Fig. 21C power cell groups 334 for example, each arranged in series; also see Figures 36-37 for low rated voltage configuration and 
a housing (such as Fig. 68 housing 712) configured to locate the plurality of power cell groups inside;
the housing, including a pair of mechanical connection portions each extending in a front-rear direction and apart from each other in a left-right direction for connection with the power tool (such as Fig. 68 raceways 736); 
the housing comprising a plurality of slots formed at an interface with the power tool (such as the plurality of slots 730 shown by Fig. 68; the plurality of slots depicted by Figure 34 slots 428 comprising plurality of slots 428 in housing 412; para. 749 “The plurality of slots 428 corresponds to a plurality of battery terminals 432. The plurality of battery terminals 432 forms a set of battery terminals 432. The plurality of slots 428 also correspond to a plurality of terminals 434 of the electrical device 20”; [0779] The housing 512 also includes a plurality of slots 528 in a top portion 530 of the housing 512. The slots 528 may be positioned in other portions of the housing 512. The plurality of slots 528 forms a set of slots 528. The set of slots 528 includes a first subset of slots 528a and a second subset of slots 528b. The set of slots 528 corresponds to a plurality of battery terminals 
a plurality of battery terminals (para. 813 The plurality of slots 730 corresponds to a plurality of battery terminals 732; para. 719 “In alternate embodiments, the first set of terminals and the second set of terminals may be housed in a single terminal block”; para. 719 “In this embodiment, the second set of terminals 349 are configured so as to serve as the switching network 353”; para. 779 plurality of terminals corresponding to the plurality of slots in the battery pack housing; also see para. 728 and the figures duplicated below) including: 
a first battery positive terminal (terminal A connected to positive node A) connected to a positive electrode of the first power cell group, and disposed in a first slot of the plurality of slots (Fig. 60-61 illustrates four battery terminals; para. 720 states “battery 330 includes a first terminal block 344 including a + and a - terminal 343 for providing power to a connected power tool. The + terminal 343 is connected to a node A. The 
a second battery positive terminal (terminal C connected to positive node C; para. 720-721 of convertible battery pack embodiment) connected to a positive electrode of the second power cell group, and disposed in a second slot of the plurality of slots (para. 720 A terminal 349 coupled to the node A, a B terminal 349 coupled to a node B, a C terminal 349 coupled to a node C and a D terminal 349 coupled to the node D. In this exemplary embodiment, the C terminal 349 is positioned above the A terminal 349 and the B terminal 349 is positioned above and the D terminal 349” para. 721 indicates the negative nodes are B and D coupled to negative terminals and nodes A and C are positive nodes coupled to positive terminals); 
a first battery negative terminal (terminals B and D are both negative terminals and are coupled to negative nodes B and D respectively) connected to a negative electrode of the first power cell group (para. 720 “The - terminal 343 is connected to a node D. The node D is the negative terminal of a last subset of the battery cells 332”), and disposed in a third slot of the plurality of slots; and 
a second battery negative terminal (two negative terminals are B and D) connected to a negative electrode of the second power cell group, and disposed in a fourth slot of the plurality of slots (para. 720 A terminal 349 coupled to the node A, a B terminal 349 coupled to a node B, a C terminal 
Figures 100C (20V mode circuit configuration) and 100D (60V mode circuit configuration) exemplifies an embodiment comprising six terminals, three positive and three negative terminals of the battery, each terminal coupled to a corresponding node of the subsets of the subsets of batteries as claimed (A+ terminal connected to positive node of first subset, C- terminal connected to negative node of third subset, etc.).
	Paragraphs 720-721 states that terminal C is above terminal A and terminal B is above terminal D and is silent with respect to “the first battery positive terminal, the second battery positive terminal, the first battery negative terminal, and the second battery negative terminal are respectively disposed inside the first to fourth slots different from each other, and are arranged in a row in the left- right direction” as required by he claims. However, the teachings of WHITE taken as a whole including the embodiments discussed above, and figures duplicated below, render obvious the claimed configuration because WHITE teaches a plurality of terminals arranged within a set of corresponding slots, the slots arranged in a row from the left to right direction, and the terminals coupled to the battery cell subsets as claimed.


    PNG
    media_image1.png
    481
    717
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    569
    703
    media_image2.png
    Greyscale

Figure 1 WHITE Figure 65 and Figure 99A illustrating battery terminals in a row and coupled to subsets of battery cells as claimed, configured to couple to corresponding tool terminals also arranged in a row
	As also discussed above, WHITE expressly states various examples comprising a plurality of slots corresponding to a plurality of battery terminals within, as shown in addition by Figures 34, 96, 97, 129 and 130.

    PNG
    media_image3.png
    471
    598
    media_image3.png
    Greyscale

WHITE Fig. 34 illustrating a plurality of terminal slots 428 arranged in a row from left-right

    PNG
    media_image4.png
    500
    656
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    431
    782
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    538
    862
    media_image6.png
    Greyscale

 WHITE Figures 96A, 96B, 97C, 97D, 129, 130 illustrating a plurality of slots aligned in a row from left to right and battery terminals disposed within the slots
	It is the Office’s position that the disclosure of WHITE meets the claims including the four claimed terminals arranged in a row and coupled to the battery subsets as claimed. The Applicant has argued that this interpretation impermissibly relies upon multiple embodiments of WHITE. Thus, in the alternative, the claimed structure would have been obvious to one of ordinary skill at the time of filing over the teachings of WHITE. One of ordinary skill in the art would have found it obvious to configure the battery pack of WHITE as claimed such that the first positive terminal, second positive terminal, first negative terminal, and second negative terminal are configured as claimed. The motivation for doing so would have been to use a suitable configuration for the terminals taught by WHITE, in a configuration taught also by WHITE, to provide a 
	This would have resulted in the claimed plurality of slots and terminals claimed including “a plurality of slots formed at an interface with the power tool; and a plurality of battery terminals including: a first battery positive terminal connected to a positive electrode of the first power cell group, and disposed in a first slot of the plurality of slots; a second battery positive terminal connected to a positive electrode of the second power cell group, and disposed in a second slot of the plurality of slots; a first battery negative terminal connected to a negative electrode of the first power cell group, and disposed in a third slot of the plurality of slots; and a second battery negative terminal connected to a negative electrode of the second power cell group, and disposed in a fourth slot of the plurality of slots; and wherein the first battery positive terminal, the second battery positive terminal, the first battery negative terminal, and the second battery negative terminal are respectively disposed inside the first to fourth slots different from each other, and are arranged in a row in the left- right direction” as required by instant Claim 23.
	A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02). Furthermore, the mere rearrangement of parts, without any new or In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  Here, arranging the terminals of the battery pack as claimed would have provided no change in their respective functions and yielded no more than predictable results to one of ordinary skill in the art using only ordinary skill.
 	Regarding Claim 24, WHITE is relied upon as above with respect to the battery pack according to claim 23, wherein the battery pack further comprises a battery signal terminal disposed in a fifth slot of the plurality of slots ([0853] thermistor terminal of tool mates with terminal BT5 for example of the battery pack; [0495] “The COMM signal line may provide a control or informational signal relating to the operation or condition of the battery pack(s) to the control unit 123-8”).  
	Regarding Claim 25, WHITE is relied upon as above with respect to the battery pack according to claim 24, and further discloses wherein the first battery positive terminal, the second battery positive terminal, the first battery negative terminal, the second battery negative terminal, and the battery signal terminal are respectively disposed inside the first to fifth slots different from each other, and are arranged in the row in the left-right direction (modifying WHITE as asserted above with respect to Claim 23 results in this claimed configuration wherein the terminals are arranged in the row in the left-right direction).  Furthermore, Fig. 86B illustrates terminals of a tool corresponding with terminals of the battery pack wherein the plurality of terminals, including the thermistor terminal, are located and arranged within a row in the left-right direction as claimed (para. 853 “FIGS. 86-89 illustrate an exemplary tool terminal block 723 and tool terminals of a medium rated voltage electrical device 10A2, e.g., a 60V 

    PNG
    media_image7.png
    275
    557
    media_image7.png
    Greyscale

WHITE Fig. 86B illustrating terminals arranged in a row
	Regarding Claim 26, WHITE is relied upon as above with respect to the battery pack according to claim 24, and further discloses wherein the first and second battery positive terminals are located adjacently to each other to form a pair of battery positive terminals, wherein the first and second battery negative terminals are located adjacently to each other to form a pair of battery negative terminals, and wherein the battery signal terminal is located between the pair of battery positive terminals and the pair of battery negative terminals in the left-right direction (Fig. 99C illustrates positive terminals adjacent to positive terminals and negative terminals adjacent negative terminals, [0861] “If there are two strings of cells there would only be four power terminals”).  
	Alternatively, it would have been obvious for one ordinary skill in the art to have provided the first and second battery positive terminals are located adjacently to each other to form a pair of battery positive terminals, wherein the first and second battery negative terminals are located adjacently to each other to form a pair of battery negative 
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143 and 2143.02). Here, arrangement in the manner claimed would have simply provided a suitable configuration for coupling the battery and tool interface using the teachings of WHITE.
	Regarding Claim 27, WHITE is relied upon as above with respect to the battery pack according to claim 24, and further discloses wherein the battery signal terminal is a battery temperature sensing terminal signaling a temperature inside the battery pack (thermistor terminal BT5 may sense temperature of the battery pack, [0853]).  
	Regarding Claim 28, 
a plurality of tool terminals including a first tool negative terminal connectable to the first battery negative terminal, a second tool negative terminal connectable to the second battery negative terminal, a first tool positive terminal connectable to the first battery positive terminal, and a second tool positive terminal connectable to the second battery negative terminal ([0854] “when the medium rated voltage electrical device 10A2 is coupled to the convertible battery pack 20A4, the BT1 and BT3 battery terminals 732 are electrically coupled through the TT1 and TT3 tool terminals 734. When this occurs the battery power supply is conducted through the TT1 and TT3 tool terminals 734 in addition to through the TOOL+ and TOOL- terminals 734”); and 
a high voltage electrical connection portion connecting the second tool negative terminal and the first tool positive terminal ([0854] “the tool terminals 734 include a jumper 812 that electrically couples the TT1 tool terminal 734 and the TT3 tool terminal 734”), wherein the first and second power cell groups are connected in series via the high voltage electrical connection portion when the battery pack is connected to the high voltage power tool ([0853]-[0854], [0866] “thereby electrically coupling the C+ power terminal 852c to the B- power terminal 852d through the jumper portion 864 of the second second-type shorting terminal 860b and therein coupling the C+ terminal of the C string of cells to the B- terminal of the B string of cells). This places the strings of cells and consequently the 
	Regarding Claim 29, WHITE is relied upon as above with respect to the power tool assembly according to claim 28, and further discloses wherein the battery pack further comprises a battery signal terminal disposed inside a fifth slot of the plurality of slots, and wherein the high voltage power tool further comprises a tool signal terminal connectable to the battery signal terminal (as discussed above with respect to the thermistor terminal of the tool and battery pack).  
	Regarding Claim 30, WHITE is relied upon as above with respect to power tool assembly according to claim 29, and further discloses wherein the first tool negative terminal, the second tool negative terminal, the first tool positive terminal, the second tool positive terminal, and the tool signal terminal are arranged in the row in the left-right direction (as discussed above and as illustrated for example by Figure 86B). Alternatively, it would have been obvious to one of ordinary skill in the art to have modified the plurality of terminals of WHITE’s medium voltage rated tool to comprise the claimed configuration because if, arguendo,  the terminals of WHITE’s tool are not construed to be in the same row in the left-right direction, simply modifying them to be in the same row in the left-right direction as claimed would be a simple rearrangement of parts that provides the predictable result of terminals in a row configured to engage a corresponding row of terminals on the battery pack. The motivation for doing so would have been to simply provide a terminal configuration that is compatible with the invention of WHITE without changing the purpose of WHITE or the manner of operation.
 Claim 31, WHITE is relied upon as above with respect to the power tool assembly according to claim 29, and further discloses wherein the tool signal terminal is located between the tool negative terminals and the tool positive terminals in the left-right direction (as illustrated by Fig. 86b).  
	Regarding Claim 32, WHITE is relied upon as above. WHITE further discloses a power tool assembly comprising the battery pack according to claim 23, and a low voltage power tool connectable to the battery pack (abstract, [0865] low rated voltage tool, Fig. 99C low rated battery pack configuration), the low voltage power tool comprising: a plurality of tool terminals including a first tool negative terminal connectable to the first battery negative terminal, a second tool negative terminal connectable to the second battery negative terminal, a first tool positive terminal connectable to the first battery positive terminal, and a second tool positive terminal connectable to the second battery negative terminal; and a negative low voltage electrical connection portion connecting the first tool negative terminal and the second tool negative terminal, a positive low voltage electrical connection portion connecting the first tool positive terminal and the second tool positive terminal, wherein the first and second power cell groups are connected in parallel via the negative and positive low voltage electrical connection portions when the battery pack is connected to the low voltage power tool ([0865] “When the converter element 750'' is in this position, the second-type shorting terminals 860b are positioned at the non-mating end 856 of the power terminals 852 and are not electrically coupled to the power terminals 852. This places the strings of cells and consequently the battery 752 in a parallel configuration, as illustrated by the circuit diagram.”).  
 Claim 33, WHITE is relied upon as above with respect to the power tool assembly according to claim 32, and further discloses wherein the battery pack further comprises a battery signal terminal disposed inside a fifth slot of the plurality of slots, and wherein the low voltage power tool further comprises a tool signal terminal connectable to the battery signal terminal (as illustrated by Fig. 86b).    
	Regarding Claim 34, WHITE is relied upon as above with respect to the power tool assembly according to claim 33, and further discloses wherein the first tool negative terminal, the second tool negative terminal, the first tool positive terminal, the second tool positive terminal, and the tool signal terminal are arranged in the row in the left-right direction (as illustrated by Fig. 86b).    
	Regarding Claim 35, WHITE is relied upon as above with respect to the power tool assembly according to claim 33, and further discloses wherein the tool signal terminal is located between the tool negative terminals and the tool positive terminals in the left-right direction (as illustrated by Fig. 86b).     
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729